      Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 1 of 11 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LABORERS’ PENSION FUND, LABORERS’                   )
WELFARE FUND OF THE HEALTH AND                      )
WELFARE DEPARTMENT OF THE                           )
CONSTRUCTION AND GENERAL                            )
LABORERS’ DISTRICT COUNCIL OF                       )
CHICAGO AND VICINITY, THE CHICAGO                   )
LABORERS’ DISTRICT COUNCIL RETIREE                  )
HEALTH AND WELFARE FUND and                         )
CATHERINE WENSKUS, not individually,                )
but as Administrator of the Funds,                  )
                            Plaintiffs,             )
                                                    )       Judge
       v.                                           )
                                                    )       Case No. 19-7597
WORLDWIDE WRECKING &                                )
ENVIRONMENTAL SERVICES, INC.,                       )
an Illinois corporation,                            )
                                                    )
                              Defendant.            )

                                         COMPLAINT

       Plaintiffs, Laborers’ Pension Fund, Laborers’ Welfare Fund of the Health and Welfare

Department of the Construction and General Laborers’ District Council of Chicago and Vicinity,

the Chicago Laborers’ District Council Retiree Health and Welfare Fund, and Catherine

Wenskus, not individually, but as Administrator of the Funds (hereinafter collectively the

“Funds”), by their attorneys, Patrick T. Wallace, Amy N. Carollo, G. Ryan Liska, Katherine C.

V. Mosenson, and Sara S. Schumann, for their Complaint against Defendant Worldwide

Wrecking & Environmental Services, Inc., an Illinois corporation, state:

                                        COUNT I
             (Failure to Submit Reports and Pay Fringe Benefit Contributions)

       1.      Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and
      Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 2 of 11 PageID #:1




(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as

amended, 29 U.S.C. §185(a), 28 U.S.C. §1331, and federal common law.

        2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

and 28 U.S.C. §1391 (a) and (b).

        3.      The Funds are multiemployer Trusts established pursuant to Section 302(c)(5) of

the LMRA, 29 U.S.C. §186(c)(5). The Funds maintain their respective Plans, which are

multiemployer benefit plans within the meanings of Sections 3(3) and 3(37) of ERISA, 29

U.S.C. §1002(3) and 37(A), pursuant to their respective Agreements and Declarations of Trust in

accordance with Section 302(c)(5) of the LMRA. The Funds have offices and conduct business

within this District.

        4.      Plaintiff Catherine Wenskus is the Administrator of the Funds, and has been duly

authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of employer

contributions owed to the Funds and to the Construction and General District Council of Chicago

and Vicinity Training Fund, and with respect to the collection by the Funds of amounts which

have been or are required to be withheld from the wages of employees in payment of union dues

for transmittal to the Construction and General Laborers’ District Council of Chicago and

Vicinity (the “Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within

the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

        5.      Defendant Worldwide Wrecking & Environmental Services, Inc., (hereinafter the

“Company” or “Worldwide”), is an Illinois corporation. At all times relevant herein, the

Company did business within this District and was an employer within the meaning of Section

3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a) of the LMRA, 29 U.S.C. §185(c).



                                                2
      Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 3 of 11 PageID #:1




       6.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The

Union and the Company are parties to a collective bargaining agreement, the most recent of

which became effective June 1, 2017 (“Agreement”). At all times relevant herein, the

Company’s employees performed work covered by the same Agreement. (A copy of the “short

form” Agreement entered into between the Union and the Company which Agreement adopts

and incorporates a Master Agreement between the Union and various employer associations, and

also binds the Company to the Funds’ respective Agreements and Declarations of Trust and the

Agreements and Declarations of Trusts of the various Funds listed in Paragraph 7 below, is

attached hereto as Exhibit A.)

       7.      The Funds have been duly authorized by the Construction and General Laborers’

District Council of Chicago and Vicinity Training Trust Fund (the “Training Fund”), the

Concrete Contractors’ Association of Greater Chicago (“CCA”), the Chicago Area Independent

Contractors Association (“CAICA”), the Builders’ Association of Greater Chicago (“BAC”), the

Midwest Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction

Safety Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust

(“LECET”), the Illinois Road Builders Association (“IRBA”), the CDCNI/CAWCC Contractors’

Industry Advancement Fund (the “Wall & Ceiling Fund”), the CISCO Uniform Drug/Alcohol

Abuse Program (“CISCO”), the Midwest Wall and Ceiling Contractors (“MWCC”) the

Laborers’ District Council Labor Management Committee Cooperative (“LDCLMCC”), the

Chicago Demolition Contractors’ Association (“CDCA”) and the Illinois Small Pavers

Association (“ISPA”) to act as an agent in the collection of contributions due to those funds.

       8.      The Agreement, the Funds’ respective Agreements and Declarations of Trust, and

the Training Fund Agreement and Declaration of Trust, obligate the Company to make




                                                3
      Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 4 of 11 PageID #:1




contributions on behalf of its employees covered by the Agreement for pension benefits, health

and welfare benefits, retiree health and welfare benefits, and for the training fund and to submit

monthly remittance reports in which the Company, inter alia, identifies the employees covered

under the Agreement and the amount of contributions to be remitted to the Funds on behalf of

each covered employee. Pursuant to the terms of the Agreement and the Funds’ respective

Agreements and Declarations of Trust, and the Training Fund Agreement and Declaration of

Trust, contributions which are not submitted in a timely fashion are assessed liquidated damages

plus interest.

        9.       The Agreement and the Funds’ respective Agreements and Declarations of Trust

require the Company to submit its books and records to the Funds on demand for an audit to

determine benefit contribution compliance.

        10.      The Agreement obligates the Company to obtain and maintain a surety bond to

insure future wages, pension, and welfare contributions.

        11.      Notwithstanding the obligations imposed by the Agreement and the Funds’

respective Agreements and Declarations of Trust, the Company performed Covered Work during

the months of June 2019 forward but has:

                 a.      failed to submit reports and pay all contributions to Plaintiff Laborers’

        Pension Fund for the period of June 2019 and August 2019 forward, thereby depriving

        the Laborers’ Pension Fund of contributions, income, and information needed to

        administer the Fund and jeopardizing the pension benefits of the participants and

        beneficiaries;

                 b.      failed to submit reports and pay all contributions to Plaintiff Laborers’

        Welfare Fund of the Health and Welfare Department of the Construction and General




                                                   4
     Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 5 of 11 PageID #:1




       Laborers’ District Council of Chicago and Vicinity for June 2019 and August 2019

       forward, thereby depriving the Welfare Fund of contributions, income, and information

       needed to administer the Fund and jeopardizing the health and welfare benefits of the

       participants and beneficiaries;

              c.      failed to submit reports and pay all contributions to Plaintiff Chicago

       Laborers’ District Council Retiree Health and Welfare Fund for June 2019 and August

       2019 forward, thereby depriving the Retiree Welfare Fund of contributions, income, and

       information needed to administer the Fund and jeopardizing the health and welfare

       benefits of the participants and beneficiaries;

              d.      failed to submit reports and pay all contributions to the Laborers’ Training

       Fund for June 2019 and August 2019 forward, thereby depriving the Laborers’ Training

       Fund of contributions, income, and information needed to administer the Fund and

       jeopardizing the training fund benefits of the participants and beneficiaries;

              e.      failed to submit reports and pay all contributions owed to one or more of

       the other affiliated funds identified in Paragraph 7 above for the period of June 2019 and

       August 2019 forward, thereby depriving said fund(s) of contributions, income, and

       information needed to administer said fund(s) and jeopardizing the benefits of the

       participants and beneficiaries; and

              f.      failed to obtain and maintain a surety bond in accordance with the

       Agreement.

       12.    The Company’s actions in failing to submit timely reports and contributions

violate Section 515 of ERISA, 29 U.S.C. §1145, and Section 301 of the LMRA, 29 U.S.C. §185.




                                                 5
      Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 6 of 11 PageID #:1




          13.    Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of

the LMRA, 29 U.S.C. §185, the terms of the Agreement and the Funds’ respective Trust

Agreements, and federal common law, the Company is liable to the Funds for unpaid

contributions, as well as interest and liquidated damages on the unpaid contributions,

accumulated liquidated damages, reasonable attorneys’ fees and costs, and such other legal and

equitable relief as the Court deems appropriate.

          WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant Worldwide Wrecking & Excavating Services, Inc.:

                 a.       Ordering Worldwide to submit benefit reports for June 2019 and August

          2019 forward;

                 b.       entering judgment in sum certain against Worldwide on the amounts

          reported due and owing pursuant to the June 2019 and August 2019 forward benefits

          reports, in addition to interest, liquidated damages, accumulated liquidated damages, and

          attorneys’ fees and costs;

                 c.       ordering Worldwide to obtain and maintain a surety bond; and

                 d.       awarding Plaintiffs any further legal and equitable relief as the Court

          deems just and appropriate.

                                             COUNT II
                          (Failure to Submit Reports and Pay Union Dues)

          14.    Plaintiffs reallege paragraphs 1 through 13 of Count I as though fully set forth

herein.

          15.    Pursuant to agreement, the Funds have been duly designated to serve as collection

agents for the Union in that the Funds have been given the authority to collect from employers

union dues which have been or should have been deducted from the wages of covered



                                                    6
      Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 7 of 11 PageID #:1




employees. Union dues which are not submitted in a timely fashion are assessed ten percent

liquidated damages.

       16.     Notwithstanding the obligations imposed by the Agreement, the Company

performed Covered Work during February 2019 forward, and has failed to submit dues reports

and dues that were deducted or should have been deducted from the wages of its employees

performing Covered Work during February 2019, April through June 2019, and September 2019

forward , thereby depriving the Union of income and information necessary to determine dues

submission compliance.

       17.     Pursuant to the Agreement and federal common law, the Company is liable for the

unpaid union dues, as well as liquidated damages, accumulated liquidated damages, reasonable

attorneys’ fees and costs as the Union’s collection agent, and such other legal and equitable relief

as the Court deems appropriate.

       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Worldwide Wrecking & Excavating Services, Inc.:

               a.      ordering Worldwide to submit its February 2019, April through June 2019,

       and September 2019 forward dues reports;

               b.      entering judgment in sum certain against Worldwide on the amounts due

       and owing pursuant to the February 2019, April through June 2019, and September 2019

       forward dues reports, including contributions, liquidated damages, accumulated

       liquidated damages, and attorneys’ fees and costs; and

               c.      awarding Plaintiffs any further legal and equitable relief as the Court

       deems appropriate.




                                                 7
      Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 8 of 11 PageID #:1




                                        COUNT III
       (Failure to Submit to an Audit to Determine Employee Benefit Contributions)

       18.     Plaintiffs paragraphs 1 through 13 of Count I and paragraphs 14 through 17 as

though fully set forth herein.

       19.     Notwithstanding the obligations imposed by the Agreement and the Funds’

Agreements and Declarations of Trust, Worldwide performed covered work during the time

period of February 6, 2019 forward and has failed to submit its books and records to an audit to

determine employee benefit contribution compliance for the time period of February 6, 2019

forward, thereby depriving the Funds of information needed to administer the Funds and

jeopardizing the benefits of the participants and beneficiaries.

       20.     Under the terms of the Agreement and the Funds’ respective Agreements and

Declarations of Trust, Worldwide is liable for the costs of any audit for which legal action is

necessary to obtain compliance with the audit process.

       21.     Worldwide’s actions in submit to an audit to determine benefit contribution

compliance violate Section 515 of ERISA, 29 U.S.C §1145.

       22.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of

the LMRA, 29 U.S.C. §185, and the terms of the Agreement and the Funds’ respective Trust

Agreements, Worldwide is liable to the Funds for unpaid contributions revealed as owing on the

audit, if any, as well as interest and liquidated damages on the unpaid contributions, audit costs,

and reasonable attorneys’ fees and costs, and such other legal and equitable relief as the Court

deems appropriate.

       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant Worldwide Wrecking & Excavating Services, Inc.:




                                                 8
      Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 9 of 11 PageID #:1




                a.      ordering Worldwide to submit its books and records to an audit for the

       time period of February 6, 2019 forward to determine benefit contribution compliance;

                b.      retaining jurisdiction to enter judgment in sum certain on the amounts

       revealed as owing on the audit, if any, including contributions, interest, liquidated

       damages, accumulated liquidated damages, audit costs, and attorneys’ fees and costs; and

                c.      awarding Plaintiffs any further legal and equitable relief as the Court

       deems appropriate.

                                        COUNT IV
       (Failure to Submit to an Audit to Determine Dues Contribution Compliance)

       23.      Plaintiffs reallege Paragraphs 1 through 13 of Count I, Paragraphs 14 through 17

of Count II, and Paragraphs 18 through 22 of Count III, as though fully set forth herein.

       24.      Notwithstanding the obligations imposed by the Agreement, Worldwide

performed covered work during the time period of February 6, 2019 forward and has failed to

submit its books and records to an audit to determine dues contribution compliance for the time

period of February 6, 2019 forward, thereby depriving the Union of information.

       25.      Pursuant to the Agreement and federal common law, Worldwide is liable to the

Funds for the unpaid Union dues revealed as owing on the audit, if any, as well as liquidated

damages, accumulated liquidated damages, reasonable attorneys’ fees and costs as the Union’s

collection agent, and such other legal and equitable relief as the Court deems appropriate.

       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Worldwide Wrecking & Excavating Services, Inc.:

             a. ordering Rai to submit its books and records to an audit for the time period of

      February 6, 2019 to determine dues contribution compliance;




                                                  9
    Case: 1:19-cv-07597 Document #: 1 Filed: 11/18/19 Page 10 of 11 PageID #:1




          b. retaining jurisdiction to enter judgment in sum certain on the amounts found

      owing on the audit, if any, including contributions, liquidated damages, accumulated

      liquidated damages, audit costs, and attorneys’ fees and costs; and

          c. awarding Plaintiffs any further legal and equitable relief as the Court deems

      appropriate.



November 18, 2019                                           Laborers’ Pension Fund, et al.

                                                            By: /s/ Katherine Mosenson
Laborers’ Pension and Welfare Funds
Office of Fund Counsel
111 West Jackson Boulevard
Suite 1415
Chicago, Illinois 60604
(312) 692-1540




                                               10
APR/15/2019/M0N 08:48 AM Laborers
   Case: 1:19-cv-07597            Local 225
                            Document              FAX 11/18/19
                                         #: 1 Filed:  No. 1-708-467-0606        P. 001/001 #:1
                                                                  Page 11 of 11 PageID


                                                    CONSTRUCTION & GENERAL LABORERS'
                                                DISTRICT COUNCIL OF CHICAGO AND VICINITY
                                                     AFFILIATED WITH THE LABORERS' INTERNATIONAL UNION OF NOllTtf AMERICA
                                             ,,, �CLIIIITOCIC DRIVE• sum ]GO• 'SURR •�. ll 605�7 • PHOM;: 630/655-128!1 • MXi 6'0/155.-11853



                                                                                                                                                                                                            o.s
                                     INDEPEND£N1 CONSTRUCTION INDUSmV COLLECTIVE BARGAINING AGREEME¥f.5e('I
                                                                                                                                                                                                                  V
                 Mish��mkdandaar11dbyandbft\Vlen��\o.4J\dl                                               WreaLV\O\ �                                 .C•J\V\�-��");tflnc�itllJ� \
      111d BcnC/lll IAIOOO DISlrlc:t Cauntll at Chklaga ind VloWfy. I.Uo!atl' lll1e(nrtlonal Union 01 Nortll Amarlca.�10 ('UnlD11'), t101'818nl!no ll!ld oncamc,asSing It! 11!Ula1Sd
      Lor.at Unions, lndlK$1ng l,.ocal ND$. 1, 2. 4, 5, &, DI, 75". 76. 152, :iz.s, 582..1181. 1001, 1035, 1092, tot111her Mth In'/ olhtr �0011 Union, l1Jal mav coma wllhln Its Jurual*n
      ('loall llnloftS1, 11111 OIICllrlWUJiflD Iha geoaraplic arus Of Coak. �kD, lkll'ige, WII. Grundy, Kendall. Kana, IAllH4nry lll� Boono (lllll!fles. llfmais, that
                ,, lffl:DO/IIIIOn, In ,apo1111 to 1hr Union's raquut for rellllgllitlofl o 1'1• m1Jarjly ,tPf1H!llallyo al the unff 1111Pl1r;cn. !111 lt!tpflJVllr l"Bl'Jlgnlzas Ille Union as Ille m ano
      1111rus1ve colac:tivt btl'lflllllng rtpresmll1MI urlllerSectlan O(a> otltle NLRA for the e111p1aytct nnw and herelnaftaramplOytd undel'lhls AIJ�I with respl!ct IQ wa;es, hOIJrs
      and Diller lelllll and c:tJnllttlOIIS cf a111p)0Wffl1nt This rlCOllftillon Is l!UOd 1111 !tit Union h.lllinQ thown. or having Offtrt1I hi llhow, tvldenc& of Its rNjD�ty RUPPD!l TIie Employtr
      has notmslgllld it, btrglliftlllg � to any 1nU1y for PLfllOSIII nt mlllti-emp!O'),!r llarQllnng . and • 111,eo,, makn � prior Usl{ll!m1nt of llargallllll� rights. W 111¥ 111a EmJ)IOyt,
     further VIIIUnlll1ti OD not ID Ullgn IUC� ballllinlno rlants to any parson. ,rtity or IISll!datlOrl lor pulJ)OW al m�IIHl!1fl!Dylr ilergtlttin� without pf1or Wl1lltn app!1IVII flDll
      tho Utlilll. NO!Wilhsllndlng Ill• number DI per■ons ..i,ployed undar f!llt �niement. th� Emolayer shall 111111! b)' 1111, Agre;men1 llfld II.II �"' hll'IOI, 111d � MIiin any dght
      or delet1£1& l m., ""'1a ID llmlln11t this agreement or n:tu11t ro n1gotttu l lllt:tnsar aorcemont llaltd upon Ille number ol oemons emptoyH, and n m,aen11 to lft!O_,.,
      of 1hi$ commilmcnt dlllGUy tlnugh anv tribunal ar c111m of CC1111pcmnt)u�,dlctfon.
                2...J 1ho• � Tbfi �"'fl�!fflrmr lllf .:,doptt, N �P,UUb!o CaR:::!'.. -:�:;�Iii.ii A.;lwt"iiiiil(�, u .J..,,,.... "' ll.. Cirti\,n 111 Ila. •ubr £ihW614 WtwWfGifViAUH
     n:1Iha l!IJMCM AlaGClallon. tna Chiclga Aru ln=,,endllfll COftmlctlOn AaOCiltiOn, !ht CNc;ga Area 11811 CDllltlCIONI Asliooalian. the ChlCllflO Ani16cl1loldlng �OCialon. !ht
     ChiCIOO Otfflalllldn Cootnda11' Al:soclalm. Illa Concnta ConmctM �sodallon of &n!Mtr Clri!;Qo, !ht 001\111mfs Acl0Cla1lon DI Will and Gr■ndy Counte,, lie FaX ValtV
     "55atlnd 8ene111 CDfllrltli),$, Illa Brea! lak,s Cmlrm:111n Assacidlon. !hi Midwest Wall 1111 CeillllO Clllll1CIO'I. 111, llinl)iS Efllliranmerllal Conltaotors Asaoclalfon. lht llholf
     Raad and �iOn Bullllcn AAsotillfian. 111, "Rnob: �II Pawn; As6oclalfon. 1he Mason ConllKIOII �11111 ol Bream C*•IID• 111 UndwgfUUlld Conl!llcmn:
     Alllaclallon. •nd d alh!r emoloyer associations "�h wham 1111 Union or Ill afflllaled l.ooal Unlona have an a;mment lltha a,,plll:lble CIIUel:IMI �� Agmcmatl(&) fllDini
     durtr11J lh1 term ol 1111$ Aareemanl. 1111y Hmlta!lon on lht �Dbl to •lfllll sMI also expin, uncll a sucm111r labor 19ruma,rt Ills been eaabllaheo, wtllduha.l be lncotp(lnllld r-.!roec­
    liwly hanln. '!'1119 Atretmllll �ca all contrary lmns in"' �nelbla Co111C1illt aarvainlng Agr11m,nt(1),
               3, 1b1al kGIIOIM iol:nal•. Tht EmploY!lr shalt pay !ti 11111J(oyoo, • IOIII economic incrwst of S!.17 pot holll' tnKtlve June I, 2017; 12.24 pu hDtJr � .Mll 1,
    2018; '2.31 ptthDtJroti.ctt..e June 1. 201D: and SZ.39 par h1111r elttalt'le J111111. 2020. Slid amounts ID 11A IIJOll!lltd bolWIIDI IIIIOIS, ftingw bmflts �nd Dlhtrfunds bojlllc Unloll
    1ft n, sole dlSlnllo11, etfedi'le Juna 1, :!017, Iha minimum 111111e rat.a ,� be 141.20 per hour.
               4. CIMDl!rlff Deductions and Remltlanca. Tna Eft1llayer ahaU dllOUCI Imm the WJglll DI employl11 u"�orm lnlttallllll 11s. ;wei;smants. ffllmbenihlp dlJl!I, Md WDfldllo
    duu ill tudl lt'IIOl#ID � 111, Union shall from tfma lo 1lm1 ca!ilbl"'1, 111d lhllfl rcmH monlllly ID Ille dm:ton•�d U!Jan alflce tilt .$111119 110 dtdutllld. logll!l11r wt1h an in:eurt1111 Isl
    SIID'mfl �10 tmp!Oytm 1rom whom duff Wirt dlM'IICI, 1111 tn111layns' llllllvldulll hours. gnlllll wages and dedlJclld MS l!IIDUnls tor the monthly period. nutla1'r11llll llll 1'nth
     (11h11) GI/ of 1h6111Dlllh raliaWl"D the monll1 for '<IIIICn 111d GlduetiOIIS Win mads. H 1111 Emplo111r talll 10 1illlffi ramlt any lffl0UIII$ to Ute Union Gr Ill affflmd ltlnOI bellol1t
    111111s111at Ill rlQilftd under lltlsAO•Hment, it £Ml ba abllgalad 1111111 IJnlo,, lorall cOSII DI callfflion, lnctudlnQ lltomey lets.
               Thi l!mplayar shaH lurth111 dlldtJCt an amount dUlgMII« by (fie l.l/llon for uch nour 1h11 an tmploY!t rtollvls w;gm: under Ute 11mns Df lhlr Agrwerne"t o" 111e b8lt of
    indMtllllllY s10ned volunllfY au1horl11(1 deduction forrm and !IIJllf1 pey Ill/tr Hie nmounl so dtduei.o to lht Labon:'I' r.,n11D1111.uGu1 ('LPL'1 ar 10 d ihoon.,11111..i "l'J1Uh1111, nut
    1111r lh:ln lllt 1111111 (10!h) dlV Of the month naxl lolowinv tho monlll lat which auch daduetfans were mad«. LPl rlllllllMm 1ilall lnc111(1f a report DI 1110 hours WO/kud by each
    l.lborertor\llhom �ffl!IIIIS are IIIW, Remittanccullallbl madOy I IOpara!f clleok paylblt 111 llvl Laborer,· Po1111G.11 l.o;agtJe. The Employer slllll bl Ollid a pl'Qi;as;lng f1; I/ICh
    month from tlll! total t111oun11n �1 trwml!U!d ta ft1' lPL Ill lie �CUllt.O It 1he HnolG Dtpattment al RmnlJI or �rappllcllllu111!1lard.
               �- Wm JilrtsdlOIIOn, This Agl1llllMtll OIIV!rs ID wolt Millin"° ai,pl!QbM Cn!IR!NI BarvaJnillO AQntmanll a,,o an WOiie lllifflin lhe Union'• trade Ind Aeo01IJ>ltlc Ju�
    rfGlion ai; ill loith In t11, Union'!; Statement of Jurlaalctinn, � 111 J,eorpor>led by relertnee into th� ,\QrelmenL TIit &rnpll))'W GIi aulgn all wolf( dlllDrlbad lheni1n 111 IU
    Unlort-rsJIIMIIIW 1.,tboror emorovees and acknowtma t111 1ppr0Drletaness ot 111Jeh aaal!lnml!III. Neither 1110 Employ11 norb 11/0l'il 11SJ911m1nts as rr,quired undo, this Aornmllll
    �• be stipullud or Ol!lenVise 1ubJec1 10 adjustm1n1 II; ar,y Jurbl!kllonal dl;pull!!; boanl or mechanlllln 11J1C1P! upon wrtllnn nolloe ny and dlrecllon Of 1111 IJni,:,n.
               6. Suboontraclilg. Tha Emlllovw, whelhor ac1lno as a contracior. gMer.11 rMnager or dcv�oPf<, .n.11 !IOI r;t!ftlract or $dbCormct any CDvnd               "°�             lu b1 done at tilt 11111
    at COllstrudlOII, lltffltion. Plinlno or rcpalf nl I bulld'"'. mictura ir othlrwork IQ any petSGn. cv!pOll1lon er lllltily not slgnala/y'lll and CMrtll t,y1 �IIK\lvo biro,1�1'!g ..,_
    man! .,.;11, 1111 Union. This DblglliOfl t9Pfra IV Ill llll1ft Ill subconlrlcll,rs partormJng wvrt 111!11 Rite of ooM!rudloft. The EmplGyer sl1III furlfllrIQllmt '1t OIIIOIIOM Of .. lltts
    of IIJ subeonl7ac!al5 lor prompt paym;nt at 1,noloyeet' wzoca .1lltl other banaflls rcqlllfe� ulldertt,ls AorlMl8llt, lnolttdlng reasonable .l!IOrttfYS' lffl incurro4 In tn!O�D 1111
    prv;lslona han!at.
               7, fringe BIMIHs. The Emplaycr Ggll)M ID pay Iha amountB 11111 II ls bouml to pay Un011 raid Collecllve BIR!llininD AOrnmtru 1a tllO H�llll lru!.Ylaflan, D�I
    tlic Ourallui..lJu11 am) !e111:1•I LWUA11¥ vurr,ct L,UW Cl OI 1,,1"�0 ano VmtY, m• Uorii P&li&I FUlm (&Ju&ng LlbciRrs· �CHS elftlffl fWliliJ:""dlt fOV v&ueV'Biiiiftt
   Fund&, 1119 Conllnlalon and Btnllli Labom,· DIS!riat Council of Chica/Jo ,'kl Vi�n� ,'pp,er,11ca Incl Training Tllllt FIIIICI. lllt CblOIQO Am Labarars-Effll)Jayera Coopuallan
   fduution TnJSt. tilt UlCIU.ICC, and toall athal dll5lgN1£1! Un1on-111nllll!O bmt and �bOMl'IIJtagemcnltunda (tilt 1'11fldt·). IIIO IO QeC:0111.00Ufld tr/ am! be conlldllllO a Dil1y
   IQ lht agreement; and dleflrlllon1 ofhlt cruttnathe funds. The Emplayt1tfufthera!llrma 111111:anprw COlltibutions pald1D 1111 wtllftt\!, Pension. Training and otberFu"ds llffl
   m1d1 l,J 11G duty auU111tlztd tgelQ at an o,,,oerrattm. and au11111nc11h1 !mplovet'I Intent ro bl bound by the !Ml agrnman� Md Collective Buoainino.AQtetments In llfftctwhan
   !hf cnntnliutioM wete mu,, Vod acllno\lllodglng lh1 r111K1rt torrn to�• autt/chW ln;twmcnt In w:ftln; Ill bind lllr tmplD','Cl'to lite��� ag111mtnts.
              B. Cllnt111:J. lnlorcemenl All prlcvanC8!1 ftled by effher p� lrl!J"G hereunder shall, m lhl l.ltli0�'11 dlteretlon. be '1ibmiltlld to Iha Qlicaga lltslr1c1 COll1dl �
   CommillfHI ror ftnal llltd blrtdlna difOO!llion "1 lllV or anamer arlevanrie carnmlnca. prnYldld tftat deadlodled grlMru.i SMll Ill Silbmillm IQ llnll and binc&ng llflilnlian •po•
   ttmely demand. SllOlll4 tllt eA,ployer fail ID CQfflpJy •• II" (10). with any blndin{I grllYIIIEC -,I. whelltel 1w gllMncae CMll'lltlll Of 8r11tn11afl, II slwl be Dablltor 111
   calls 1111d fttll ftCt lncimd by •ht UttiOn to mtan:a Ille 1W11rtl, Nutwttttsllndino anylltlno tn 1118 oonlllly. natlll119 hareln � Nmlt Ille Unlon'a r{dlt to slriie urwltlld,.._., Ill mem­
    bert blCIUIG of nan-payment al wages and/Dr lrinti, btn'11t Cll!111'1buUOM. flill/11 tr, lhl Emplay1r ta llrnv¥ 'lmlt �IS 111 1111 Unlan, ar nan-compllam:, with I binding grievtnc.
   -111. Tri• �ptoyen 111Dil1lan 01 etry prvvilion vi '1111$ urag� \1/11 give the Union the right to lakl any olllcr leo;f and aconomtc illllion, lncludlnv b111 nut nmltld u, Ill remedial
   at law or 11quliy.11 ls..i,rm1y undtnlllod and agrnd lltil the Unlan'I right 111 tike econamiclld!on la rn addlliOnto, Md nut in flllV al, Its rlghb; ulldtrth1 � phlCGdurta.
   W11111 ntcl!Sll!Y to rarrlCI con1rae1 �IOlltiOns, ar when, no �cr.8(!1alllt st...ant Is currently ampfDyt,O, ,n, Union may appalnl and Pct a mward from oullldn tlll 1tlllfdotc1 ll
   iD l oDlltu.
              9. $\Ja:ISSDIS, In the event al any ,n�PDI In lhl awnnrsblp, ""r,aglffltllt or opmlian al"'' &MPll')Oe,'1 businaa or EUbstallllally all DI Ill IISIIL by M1I n, OUlelvllaa. R
   11 lQrltd 1111 oa a cendlllOII OI suclt sale or !rt!11for that me new owner or manager, l'Alltnu COtPOrat. or lndli1kfual, wll Lit "'ly baund t,y 1h11 term� 111d oondlion, DI 1111s
   A911C111&m. Tha Emplayer 511111 irawlda no 111811 !Nn ,en (10) n,s' prior wrl11!11 naUce ID the union of !ht ,.le or llllnsfer and shlH Ill abliOatid for a11 IIXPM1$M lllo1•"'11 by the
   Union 10 IJlfon:e Iha ltHms of 1his Pl'11Jrapll,
              ,o. TennlnlltOII. Thi! A111111mant IIWI ,omaln in fUII IIICUnd tffect from J una 1, 2(117 (IJlllesl clllrd dlffantnlly bllo,w) 1111Dllgh May 21121, and sld contitue 111ern!lllr
                                                                                                                                                            a,,
   Ulllw lhetl 11N Ileen 11MJ1 W!i11en n�. by oe�ed mall tr/ ell!tcr pany hll'ltQ, mt!Wd no iCSI lllan sillly (001 mir more lhan nlnnl) (901 � prior ta Iha "'111rt1Aan dlla. ol
   'dlo-. to modlyaramand thl.$Aamma,tthmugh fleOOlla1IO,ls, In lhellW!le& ofsudl tima� ano p111pernollce, the Entpl()'itr Ind lhl Union earie to b, bound by lhl rttw
   ll)llliable ai;s!ICQIICMI agn1ntrllj1). lncor11or11flna thtrn Into lhls Ag1Bmcnt1nd �In� thla Agreemam for 111e llfe ot t1te newly IIIQ� aareemenll, 1nG lllertlfler for Iha
   dui,llan or SUCCIHlw ag1111111,nts, vnlns an�ntl timtly nGllct or llrmlnatian 1'th.l::I "=tlall thaft 91.t)i         rva; ;,.;    iroura ll"..;;; ;;:;,.1, ill0i 417' p,1orla'IIIA IAJli,otivn ui .... •Dl>­
   c:essive ColecllV111.atfWrirtG APmffllffl. llotwilhttanding Illa ftJlWIIOOII. lhO U�lon., 111 SOil Omtion Ria'/ 11rmlna11 this AQ"1mant 111ny1lm1 upan WJ1tt1m noll1:1 anouro ltle
   Emplayar fail'° ,;on,ply ,a11tft b borwllft!I Obligrians or tt 1111 Empl� Is a Joint � with or allllr ago Of anolller entity whit an 011111:indln� delvtquer,cy to the UnlOn's llllillalld
   llfngt IIIICfit fUnds.
              11. EJIDt;UflOJI, Tht 1'Gnllory llclaw warr.tnt, his or har rulDT al ll1t a111111cabl1 Collectlw Bl,valnlng /lgrNIMnl(ii) and llllhorfzllllon rrcm the Employer 101ar:11t1 lhif
   AQ,umen� willlvllt ltil/4 or ®1111, end 'l'ilh hrll ltnowladgo of Iha o-Nons md undnklfl9C conlalnad hlr■ln, Thi parties aclcnlMIIClgt ,nu acc,111 lanlmlll and 111ctronlo



             a./, _
   lipnab.Jres 011 tl!IS AOIU                Dley were the angln;I slgnttu�


   Dalad: �
                                 :
                                       :;,:

                                                                             , 20_rj_ .                l)iMJ.J.w� (t, /J�rfil
                                                                                                                       ------
                                                                                                                 Fa�Na.,
                                                                                                                                                                    q.Jv;rr,..,,,..,W                       ��f;r



                                                                                                          8y; --��.L.lf,;i'!f.G.
                                                                                                                              ' ���m:il-.......:..=-<-=-=---



   CONSTRUCTION AMO G        Al LAB0Ral$'
   DISTill\:T COUNCIL OF CHICABD ANO VICINITY




         _�ce==....�����----
   •r.----��i.�
              PCan no,!�ZJ
                        �� . ass�j;��----­
                                     r
                                    &,




   By;
                       Cllanes LDVentc, 9ICll1Jlry,Trnsurer

   'er Office 11s,o� __           {!,,.=-/:)_l,__.4--'-i(:_._______                                                                                                                                       EXHIBIT A
   Elr■ctlwa June I, 2017              WNIT! • LOCAL UNl0N             •    CANARY - Tlltlfl RIIID          •     PINK• DISTRleT COUNCIL             •     IIIIIJI • -LDYER
